 1In theMatter of'WESTINGHousE ELECTRIC&MANUFACTURINGCOMPANYandUNITEDELECTRICAL,RADIO&MACHINE WORKERSOFAMERICA,C.I.O.Case No. R-5345.Decided June11, 1943Mr. Robert D. Blasier,of Pittsburgh,Pa., for the Company.,Mr. David Scribner,of NewYork City,andMr. Thomas Flanagan,of Sunbury,Pa., for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Westinghouse Electric & Manufacturing Company,Sunbury, Pennsylvania, herein called the Company, the NationalLabor Board provided for an appropriate hearing upon due noticebefore William F. Guffey, Jr., Trial Examiner.Said hearing was heldat Sunbury, Pennsylvania, on May 11, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe.heard, to examine and dross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On May 29, 1943, the parties filed'a stipulation, making certain correc-tions of the record. Said corrections are hereby approved and orderedincorporated in the record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWestinghouse Electric & Manufacturing Company, a Pennsylvaniacorporation, is engaged in the manufacture and distribution of elec-trical and radio equipment of all kinds at plants and warehouses in all'50 N. L R. R. No RR427 428DECISQONS OF NAT+IIONtAL" LABOR RELATIONS BOARDparts of the United States.During the year 1942, the Company dida totalbusinessof $487,174,551, and on December 31, 1942, had 97,423employees.Among the Company's, operations is a plant located atSunbury, Pennsylvania, the only operation involved in this proceed-ing, where it manufactures radio equipment.From March 1942, when,thisplantbegan production', until the date of- the. hearing, over 50percent of the raw materials used at the plant was shipped to the plalitfrom points outside the State of Pennsylvania, and duringthe sameperiod over 50 percent of the finished products of the plant was shippedto points outside the State of Pennsylvania.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedadmitting to membership" employees of the' Company.III.THE QUESTION CONCERNING REPRESENTATIONOn several occasions since July 1942, the Union has requested recog-nition as the exclusive bargaining representative of the productionand maintenance employees at the Company's plant at. Sunbury,Pennsylvania.The Company Ihas refused to grant such recognitionuntil the Union has been certified by the Board in an appropriate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union, in its amended petition, contends that all productionand maintenance employees, including group leaders, inspectors, andproduction clerks and helpers, and excluding foremen, assistant fore-men, employees of higher supervisory rank than foremen,' the chiefproduction clerk, guards, and time-study employees, constitute a unitappropriate for the purposes of collective bargaining.The Company agrees that the unit sought by the Union is appro-priate except that it would exclude from the unit inspectors, on the'The Regional Director reported that the Union submitted 484 membership cards, 348of which bore apparently genuine original signaturees of persons whose namese appeear onthe Company's pay roll of April 24,1943,which contained the names of 682 employees inthe appropriate unit. Six of the cards were duplicates. 0WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 429ground that their work affects the: earnings of production employees,and production clerks and their helpers, on the ground that they areclerical employees.,The Sunbury plant is, in effect, an extension of the Company'splant at Baltimore and is under the same general management.The,Union has a contract with the Company ,at the Baltimore plant,covering production and maintenance employees.Both the Unionand the Company have interpreted that contract as including inspec-tors and production clerks within the definition of the term "produc-tion and maintenance employees."The Union's first contract withthe Company at the Baltimore plant was dated April 1, 1941, and asuccessor contract was executed on April 1, 1942, the latter contractbeing for an indefinite period.Bargaining negotiations to considerpossible changes in the contract took place in the spring of this year.The Company; has never objected to the inclusion in the appropriateunit of the inspectors or production clerks at the Baltimore plant.The inspectors are responsible for making certain that the finishedproducts conform to specifications and contain no flaws. Some oftheir work requires only visual inspection ; some requires the use ofmicrometers and other measuring instruments.Production' plansand blueprints afford a. general guide to the inspectors, but they mustalso exercise some individual judgment as to the quality of the,finished products. Items which the inspectors reject are marked,and records are made of the defective items.Copies of the recordsare distributed to the inspection foreman, to the employees respon-sible for the defective items, and to other interested persons.Theinspectors do not discuss faulty workmanship with employees.Thisisdone entirely by the inspection foreman.The inspectors workbeside the production employees.There are 63 inspectors and, ac-cording to the report of the Regional Director, a large majorityhavedesignated the .Union as their bargaining representative.2The Unionhas represented inspectors on 'several occasions in the presentation ofgrievances.At a recent meeting with the Union's grievance com-mittee, at which a grievance was presented on behalf of inspectors,the Company contended that the inspectors are not skilled, require nospecialized knowledge, and were therefore not entitled to a higherwage classification.The Company did not contend, at this confer-ence, that the Union could not properly represent inspectors.Underall the circumstances and especially in view of the bargaining history.both at the Baltimore plant and at the plant here involved, we shallinclude the inspectors in the appropriate unit.Production clerks and their helpers, the other category of eth-plpyees in dispute, are responsible for scheduling the delivery of'The Regional Director reported that 48 of the cards submitted by the Union bore thesignaturesof inspectors. 430'DEaSIIOONSi, OF NAT710NAL LABOR RELATIONS BOARDmaterials to production employees. ' Their, work is mostly clericaland they do not ordinarily handle material or do any kind of manuallabor.They work at desks which are located throughout the factory.They are responsible to a chief production clerk rather than to theforemen of the departments which they assist.They are,paid on aweekly salary basis.Production clerks' helpers. are really appren-tices; -they occupy temporary positions as helpers until they aretrained and qualified to be production clerks.They are paid on anhourly basis, but the Company plans to change them to, a weeklysalary basis soon:At the Baltimore plant the Company employsabout 200 production clerks and 50 helpers.Like inspectors, theyhave there been considered -by all the parties as coming within thecategory of production and maintenance employees.We have previously held that factory clerical employees, such asthese production clerks, may appropriately be included in units ofproduction and 'maintenance employees .3The only union involvedin this proceeding seeks to include them in the unit; and the partieshave themselves treated such employees as part of a production andmaintenance unit in the Baltimore plant.We shall include themin the unit.'Group leaders, who the parties have agreed should be included in theployees in their groups.They participate in the group bonus pay-ments and, when disputes arise over computation of bonus payments,the group leaders represent, the employees,at conferences where thedisputes are resolved.They are paid from 2 cents to 7 cents perhour more than production workers in their groups.The Companyand the Union. have agreed that group leaders employed by theCompany in many. of its other plants are properly included -in unitsof production and maintenance emplQyees.We shall include themhere.We find that all production and maintenance employees at theCompany's Sunbury, Pennsylvania, plant, including inspectors, pro-duction clerks and production clerks' helpers and group leaders, butexcluding foremen, assistant foremen, all supervisory employeesranking above foremen, clerical employees, and the chief productionclerk, constitute a unit appropriate for the purposes of collective bar-gining within the meaning of Section 9 (b)- of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-8 SeeMatter of Westinghouse Electric & Manufacturing Company,33 N L R. B. 789;Matter of Chicago Molded Products Corporation,49 N L.R B 756. WESTINGEIOUSE ELECTRIC & MANUFACTURING COMPANY 431ployees in the appropriate unit who, were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to 'the, power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, asamended,it is herebyDIRECTEDthat, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining withWestinghouseElectric & Manufacturing Company, Sunbury, Pennsylvania, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tionsBoard, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropri-ate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including,employees who did not work during said ` pay-roll period becausethey were ' ill or on vacation or temporarily laid off, and including,employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Electrical, Radio &'MachineWorkers.of America, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.